DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-11, 13-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Belpaire (US7726442) in view of Mourieras (US6988585).
With respect to claim1 Belpaire discloses (see figure 1) a baffle for use in a cavity of a transportation vehicle comprising:
A carrier including an interior portion that includes a plurality of walls extending upward, a rim portion that extends to substantially surround the interior portion (see again fig 1);
A fastener ( a push fit fastener is shown extending from the rim in figure 1 and in the installed configuration in figure 3a) that extends upward from the rim portion in the same direction as the plurality of walls (there is such an extension as the fastener is three dimensional) and a sealant (see column 1 line 65-column 2 line 65) that includes a polymer that is adapted for thermal expansion upon activation by heat that is located on at least a potion of the interior portion.
Belpaire does not expressly disclose wherein the sealant is resinous. It would have been obvious given the materials taught to select a resinous material for the sealant.  This would have been a simple matter of selecting a known material for expansion for the sealant. It has been held to be within the 
As it regards not having material on the outer rim of the baffle this would have been an obvious matter to allow for ease of installation and positioning of the baffle. 
Mourieras discloses an insertion of a sealant member which has surfaces which have no sealant on them until the expansion of the sealant so as to allow for installation (see figures 1 and 4).
It would have been obvious to combine the teachings of Mourieras to have edges with no sealant until expansion with the device of Belpaire to allow for ease of installation.
With respect to claim 2 Belpaire as modified further discloses wherein the plurality of walls extend upward to meet a top surface o the interior portion (see figure 4 of Belpaire when the baffle is in the closed orientation).
With respect to claim 3 Belpaire as modified further discloses wherein the rim portion completely circumscribes the interior portion(see figure 1).
With respect to claim 4 Belpaire as modified further discloses wherein the sealant extends along a portion of one or more of the plurality of walls (see the teachings of Mourieras where the sealant is on all but one surface).
With respect to claim 5 Belpaire as modified further discloses wherein the sealant extends over a portion of the top surface of the interior portion (this would be the case in the expanded state and further obvious to select in the nonexpanded state to place in such a location as this would not interfere with installation).
With respect to claim 6 as it regards the specific claimed ranges this would have been an obvious matter to select based upon the size of the cavity. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

With respect to claim 8 Belapire further discloses wherein the fastener extends substantially perpendicular to the rim portion (see figure 1 and that the fastener itself is a three dimensional projection and thus meets any and all such perpendicular directions.
With respect to claim 9 Belpair further discloses wherein the fastener is adapted to extend into an opening located on a transportation vehicle member (see figure 3).
With respect to claim 10 Belpair as modified further disclose wherein one or more of the plurality of walls are arranged at an angle that is substantially perpendicular to the rim portion (see figure 1).
With respect to claim 11Belpair as modified further discloses wherein the top surface of the interior portion is a continuous surface that is substantially free of openings (in the case of the closed configuration this is the case). 
With respect to claim 13 Belpair as modified further discloses (see figure 1) including at least four sidewalls.
With respect to claim 14 Belpair as modified (see formation of Mourieras there is taught a single encompassing member 110 which when applied to the baffle of Belpair would result in such a configuration ) further discloses wherein the resinous sealant extends as a single continuous piece over the interior portion.
With respect to claim 15 Belpair as modified further discloses wherein at least a portion of the interior portion remains free of any resinous  sealant material prior to activation of the resinous material (as would have been obvious to allow for the insertion of the tube as shown by Belpair).

With respect to claim  17 Belpair as modified discloses the invention as claimed except the provision of at least two fasteners. This would be only a duplication of parts which would better secure the baffle, It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 18 as it regards the circumscription of the interior this would have been an obvious matter to ensure the full coverage of the interior in the expanded state.
With respect to claim 19 as it regards the method of formation, as injection molding is a known form of molding it would have been obvious to use such a form of molding.
With respect to claim 21 as it regards the specific claimed ranges this would have been an obvious matter to select based upon the size of the cavity. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
2. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Belpaire (US7726442) in view of Mourieras (US6988585) as applied to claim 11 and in further view of Otto (US5506025).
With respect to claim 12 Belpaire as modified discloses the invention as claimed except expressly wherein one or more of the plurality of side walls includes one or more openings.
Otto discloses a sidewall with multiple openings therein (element 40 in figure 2 ). 
It would have been obvious to one of ordinary skill in the art to incorporate the teachings to provide for openings in the sidewall so as to allow for a smaller amount of material and thus smaller amount of weight and expense in the fabrication of the sidewalls.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lehmann (US8597763) discloses an element for sealing a cavity; Franey  (US8573355) discloses an acoustic baffle device; WO2011150142 discloses an acoustic baffle device; DE102006014963 discloses a sealing unit for a hollow profile of vehicle body; White (US20050268454) discloses a fastener for a baffle  member; and Murase (US20050053761) discloses a sealing member for vehicle .




 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837